DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliebe et al. (US 20090159676) in view of Fujimoto et al. (US 20170124359).
Re claim 1, Schliebe et al. teaches 

Magnetic field generating unit for generating a magnetic field in the vicinity of said insertion opening for said magnetic card (26);
A control unit for controlling a magnetic field to be generated by said magnetic field generating unit at a first or second strength (26 and paragraph [0028] + teaching a reduced or off field when the card is being read, compared to an a protective field being on when not read), the Examiner notes that the claim does not require both first and second strength, just a first or a second (weaker).  Schleibe et al. teaches that the protective field is turned off/ reduced during reading (paragraph [0028] and that the control unit synchronizes the field and the reading). 
Schliebe et al. is silent to teaching a second detection unit for detecting said magnetic card when said magnetic card is fully inserted, because while it teaches a read head 22, it is does not explicitly recite fully inserted.
Fujimoto et al. teaches such limitations (FIG. 1+ which teaches a pre read head 7 , a read head 6 that slides on the stripe and a rear sensor 8).  FIG. 9 teaches that detecting into the rear sensor turns off the reading and detecting by the front sensor turns on the rear (s302 FIG. 7).  
Prior to the effective filing date it would have been obvious to combine the teachings to indicate when the card is fully inserted, as known in the art, so as to read the card.  
Re the limitations that the control unit controls the magnetic field generated at the second strength while a first time period elapses once the second detecting unit detects the card and then no longer detects the magnetic card, the Examiner notes that as Fujimoto teaches the rear sensor 8 detects when a card is fully inserted for reading and the reading is stopped at rear sensor detecting and Schliebe et al. teaches generating a reduced signal during reading and a full signal 
Re the newly added limitation re the insertion and removal by hand, the Examiner notes that Schliebe et al. teaches insertion in the front slot by a customer in prior art SSTs (paragraph [0002]+) and Fujimoto et al. teaches insertion of the cards into slots (abstract+ and FIG. 1+).  IT would have been obvious to insert and remove by hand from slots, as is known and conventional in the art, to permit for conventional user insertion and removal for interacting with the devices in a well-accepted, reliable, and easy to use manner.
Re claim 2, as discussed above, Schliebe et al. teaches the first sensor 20 is used to determine the beginning of the reading, it would have been obvious to one of ordinary skill in the art for the first detecting to generate the second (reduced) strength for not impairing the reading process.  
Re claim 3, as discussed above, Fujimoto et al. teaches turning off reading when the rear sensor detects.  Accordingly, given the teachings of Schliebe et al. it would have been obvious that when the reading is not occurring, to have the higher strength field so as to not interfere with the reading but to provide security. 
Re claim 4, such limitations can be interpreted as being read on by a subsequent transaction, such as when the card is being read a different time. 
Re claim 6, the teachings of Schleibe et al. have been discussed above.

Fujimoto et al. teaches such limitations (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings so that the front and rear sensors which detect inserting/ reading correspond to the length of the card/ stripe to be read, as known in the art. 
Re claim 7, the card is inserted and removed by hand (into terminal 10).
Re claim 8, the limitations have been discussed above re claim 1.
Re claim 9, the limitations have been discussed above re claim 3.
Re claim 10, the limitations have been discussed above re claim 4.
Re claim 12, the limitations have been discussed above re claim 6.
Re claim 13, the limitations have been discussed above re claim 7.
Re claim 15, the limitations have been discussed above re claim 6.
Re claim 17, the limitations have been discussed above re claim 6.
Re claim 19, the limitations have been discussed above re claim 6.

Allowable Subject Matter
Claims 5, 11, 14, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the limitations of when said first detecting unit detects the magnetic card after the second unit has detected the card first and then stopped sensing the card, .  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887